Title: To Thomas Jefferson from Edmund J. Lee, 3 April 1804
From: Lee, Edmund Jennings
To: Jefferson, Thomas


          
            Sir 
            Alexandria 3d. April 1804
          
          On behalf of Francis Murray a prisoner now in confinement in this place I take the liberty of inclosing to you the petiton of the Said Murray, with the recommendation of the Court—
          I was appointed by the Court to defend him on his trial, he being unable to employ Counsel for himself—I Know nothing myself of his circumstances, & can only state my beleif that he is unable to pay the fine imposed on him or the costs of the prosecution, nor am I able to say any thing as to his character—
          I am with great respect Your mo: Obd Sert.
          
            Edm: J Lee
          
        